Order entered July 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00367-CR
                                      No. 05-18-00368-CR
                                      No. 05-18-00369-CR

                           BRANDON V. CARRAWAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F17-75820-S, F17-75821-S, & F17-75822-S

                                            ORDER
       Before the Court are appellant’s July 3, 2019 motion for leave to suspend rules, motion

for leave for extraordinary matters, motion for out-of-time rehearing and en banc

reconsideration, motion for permission to file out-of-time pro se appellant brief, motion to extend

time to file pro se appellate brief, and motion for reconsideration and en banc reconsideration.

Pursuant to Texas Rule of Appellate Procedure 4.5, we DENY the motions as untimely.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE